Case 2:19-cv-00494-AB-JEM Document 34-2 Filed 08/26/19 Page 1of2 Page ID #:396

EXHIBIT B
Case 2:19-cv-00494-AB-JEM Document 34-2 Filed 08/26/19 Page 2 of2 Page ID #:397

¢ White Cap Construction & Industrial 8
ecatalog.whitecap.com

Q

oO
TT

ARE YOU EPA COMPLIANT?

441 GALLON PAN 359 GALLON PAN.

rae Tie Poe rd

H-DSUPPLY ——

fete) we ileal sr a eee ire y \N pO
a

bb) < d 51849°°

Per tes]

270 GALLON PAN 242 GALLON PAN wry VAR) Bel |

eee Re Ered s Pram Shae Re ES he

be we ere Le

ba Yh: ) a bl AS oe $1199°

2 peels
4, sss Behe mv a
Picea ees

v3 tae
FITS UNGER CONCRETE PUMP TSUCAS «FITS UMOER CONCRETE PUMP TRUCAT.. PUNFS OO LOW VOLUMT CONTALVAENT

AML HEAVY DLTY 300 GALLON
315 GALLON PAN 154 GALLON PAN TOOL WASHOUT

Pee Oar PLM ese Pe rae he Eds Ci ores Cae kth. s

$2499°° bor 4} ° dd ba So) ha

PESET ERT a}
el Ld

See tet i ad Reet rts

eee ea i Be ee Eg tee a7 5 eee dee Bel iat oe 2 ty

fea STRUCTIONS: Fach Eula ltr a eles Saami ota fe ak

of Dine Bases oeee fuel ner deepen vou. 1B

 

HDSUPPLY.

i eitece@e-lemeet sr) 800.944,8322

See related pages here when available
